Exhibit 10.8

CDC IV, LLC

47 HULFISH STREET, SUITE 310

PRINCETON, NEW JERSEY 08542

August 2, 2006

BioDelivery Sciences International, Inc.

Arius Pharmaceuticals, Inc. and

Arius Two, Inc.

2501 Aerial Center Parkway, Suite 205

Morrisville, North Caroline 27560

Attn: Mark A. Sirgo, President and Chief Executive Officer

RE: Clinical Development and License Agreement

Dear Mr. Sirgo:

The purpose of this letter (this “Letter Agreement”) is to set out certain
understandings and agreements between (i) CDC IV, LLC (“CDC”) and
(ii) BioDelivery Sciences International, Inc. (“BioDelivery”), Arius
Pharmaceuticals, Inc., a wholly-owned subsidiary of BDSI (“Arius”) and Arius
Two, Inc., a wholly-owned subsidiary of BioDelivery (“Arius Two”).

Reference is hereby made to that certain Clinical Development and License
Agreement (as amended, the “CDC License”), dated as of July 14, 2005 among CDC
(as successor in interest to Clinical Development Capital LLC), BioDelivery and
Arius. Pursuant to the terms of the CDC License, BioDelivery, Arius and Arius
Two have requested that CDC consent to, among other things, (i) the acquisition
by Arius Two of certain assets related to the BEMA Fentanyl product from QLT
USA, Inc., and (ii) the amendment of the CDC License in connection with such
acquisition and the subsequent license of certain rights with respect to such
assets by Arius to Meda AB; in each case pursuant to the terms of (A) that
certain Sublicensing Consent and Amendment, entered into as of the date hereof,
by BDSI, Arius and CDC (the “Sublicensing Consent”) and (B) that certain BEMA
Acquisition Consent, Amendment and Waiver, entered into as of the date hereof,
by BDSI, Arius, Arius Two and CDC (the “Acquisition Consent” and together with
the Sublicensing Consent, collectively, the “CDC Consents”). As a condition to
CDC entering into the CDC Consents, CDC is requiring BDSI, Arius and Arius Two
to enter into this Letter Agreement. Capitalized terms used herein, but not
otherwise defined herein, shall have the meanings set forth in the Acquisition
Consent.

1. Defaults and Terminations under the New License. Notwithstanding anything to
the contrary set forth in the CDC License, the QLT License, the New License, the
Acquisition Agreements, the CDC Consents or any agreements entered into by any
of BDSI, Arius or Arius Two in connection with any of the foregoing, BDSI, Arius
and Arius Two hereby agree and acknowledge that (i) in no event shall Arius Two
declare any default against Arius under the New License, or otherwise exercise
any right to terminate the New License or other remedy thereunder, without the
written consent of CDC, in its sole and absolute discretion and (ii) in no



--------------------------------------------------------------------------------

event shall CDC be required to cure any defaults by Arius under the New License
in order to exercise its rights under Sections 2.04(d) or 13.06 or other similar
provisions of the New License. The foregoing restrictions shall terminate to the
extent Arius Two fails to satisfy its Obligations (as such term is defined in
the certain Security Agreement by and between Arius Two and QLT, dated as of the
date hereof (the “QLT Security Agreement”)), QLT thereafter exercises its rights
with respect to the Collateral (as defined in the QLT Security Agreement)
pursuant to the Acquisition Agreements, and Arius Two’s rights and obligations
under the New License are assigned to an Arius Two Assignee.

2. Transfer of Acquired Assets to Arius and Termination of New License. BDSI,
Arius and Arius Two hereby agree and acknowledge that upon the termination of
the security interest created in favor of QLT under the Acquisition Agreements
(i) the New License shall automatically terminate and (ii) simultaneously
therewith, Arius Two shall assign and transfer all of its right, title and
interest in and to the Acquired Assets to Arius and to the extent any such
Acquired Assets are not already subject to a security interest in favor of CDC
pursuant to the Security Agreement, such Acquired Assets shall automatically,
and without the need for further action on the part of any person or entity,
become subject to the security interests (and other provisions) in favor of CDC
under the Security Agreement.

3. Arius Two as a Party to the CDC License Agreement. Each of BDSI, Arius, Arius
Two and CDC hereby agree and acknowledge that by executing this Letter
Agreement, Arius Two shall, subject to the terms of the Acquisition Agreements,
become a party to the CDC License and included as part of the definition of the
“Company”, together with BDSI and Arius. From and after the date hereof, Arius
Two hereby agrees and acknowledges that, subject to the terms of the Acquisition
Agreements, it (i) shall, in addition to BDSI and Arius, be responsible for all
of duties and obligations of the “Company” under the CDC License and (ii) shall
otherwise be bound by the terms of the CDC License as part of the “Company”. For
purposes of clarity, it is hereby agreed and acknowledged that the New License
and the Acquisition Agreements (and all documents entered into in connection
therewith) shall be considered “Company Agreements” under the CDC License,
provided that, upon assignment of Arius Two’s rights and obligations under the
New License to any Arius Two Assignee, the New License shall no longer be deemed
a “Company Agreement” with respect to Arius Two, but shall still be considered a
“Company Agreement” with respect to Arius under the CDC License.

4. Payment of CDC Costs and Expenses. BDSI hereby agrees to reimburse CDC for
any and all reasonable costs and expenses incurred by, or on behalf of, CDC or
its affiliates (including, without limitation, all legal fees and expenses)
related to CDC’s review, negotiation and execution of the CDC Consents and all
documents related thereto, provided that, notwithstanding the foregoing, BDSI
shall not in any event be required to reimburse CDC in excess of $25,000 in
total for any legal fees and expenses due pursuant to the foregoing or with
respect to any outstanding reimbursement obligations BDSI may have under any
other prior written agreements between BDSI and CDC for legal fees and expenses
incurred by CDC prior to the date of this letter. Subject to the presentation of
reasonably detailed invoices describing the legal services rendered and fees to
be reimbursed, such amounts shall be paid by BDSI to CDC by wire transfer of
immediately available funds to an account designated by CDC at the time of the
closing of the transactions contemplated herein.



--------------------------------------------------------------------------------

5. Further Assurances. Upon the request of CDC, each of BDSI, Arius and Arius
Two hereby agree to execute and deliver any and all additional instruments and
documents and take such other future actions as may be necessary or reasonably
requested by CDC to document and consummate the agreements and understandings
described in, or otherwise in connection with, this Letter Agreement.

6. Miscellaneous Provisions. This Letter Agreement will be governed by and
interpreted in accordance with the internal laws of the State of New York,
without regard to its conflicts of laws rules. To the extent that the CDC
License or New License (or any other agreements entered into by CDC and one or
more of BDSI, Arius or Arius Two in connection therewith) are varied by this
Letter Agreement, such variations shall be deemed to be lawfully made amendments
to such agreements and to the extent there is a conflict between this Letter
Agreement and such other agreements, the terms of this Letter Agreement shall
control. Except as modified by this Letter Agreement, the CDC License and the
New License (and any other agreements entered into by CDC and one or more of
BDSI, Arius or Arius Two in connection therewith), such other agreements shall
remain unchanged and in full force and effect. This Letter Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. The rights and obligations of each party to this Letter
Agreement may not be assigned or delegated by BDSI, Arius or Arius Two without
the prior written consent of CDC. This Letter Agreement may be executed in two
or more counterparts, each of which will be deemed an original, but all of which
taken together will constitute one and the same document. For the purposes
hereof, a facsimile copy of this Letter Agreement, including the signature pages
hereto, will be deemed an original.

[No Further Text on This Page]



--------------------------------------------------------------------------------

Please indicate your agreement to the provisions of this Letter Agreement by
having a duly authorized officer of each of BDSI, Arius and Arius Two execute
this Letter Agreement and then return an executed copy to my attention at the
address provided above.

 

Very truly yours, CDC IV, LLC By:  

/s/ David Ramsey

Name:   David Ramsey Title:   Partner

 

AGREED TO AND ACCEPTED AS OF THE DATE FIRST SET FORTH ABOVE. ARIUS
PHARMACEUTICALS, INC. By:  

/s/ Mark A. Sirgo

Name:  

Mark A. Sirgo

Title:  

President

BIODELIVERY SCIENCES INTERNATIONAL, INC. By:  

/s/ Mark A. Sirgo

Name:  

Mark A. Sirgo

Title:  

President & CEO

ARIUS TWO, INC. By:  

/s/ Mark A. Sirgo

Name:  

Mark A. Sirgo

Title:  

President

SIGNATURE PAGE TO LETTER AGREEMENT